DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: RCE & Amendment, filed on 06/08/2022.  


2.	Claims 1-7, 9-11, 13-20 and 22-23 are pending in the case.  Claims 1, 10 and 16 are independent claims.  Claims 1, 4-5, 9-10, 13-16, and 19 have been amended.  Claims 22-23 are newly added.  Claims 8, 12 and 21 are canceled.



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9-11, 13-20 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10-11, 13-16, 18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seppo Valli et al., US 10,762,712 B2, in view of Matthew Gruenke, US 2018/0316877 A1 and further in view of Yoichi Hirota, US 2018/0101978 A1.

Independent claim 1, Valli discloses in a digital medium environment for augmented reality authoring of a three-dimensional representation of a remote physical environmen

displaying, by the computing device, the three-dimensional representation of the remote physical environment on a display device of the computing device based on orientations of an image capture device of the computing device (i.e. display, to a remote user, the remote user’s selected view of a local user’s environment – col. 11, ll. 40-52; Fig. 4B/C);
receiving, by the computing device, input data describing a request to display a digital video frame of the digital video frames (i.e. select region of interest – Fig. 1 “116”); 

determining, by the processing device, a particular digital video frame of the digital video frames based on an orientation of the image capture device relative to the three-dimensional mesh (i.e. Display a selected perspective view of a corresponding portion of a 3D model from another user - Fig. 2, 3, 4A, 4C; col. 10, Il. 8-35); and 

displaying, by the processing device, the particular digital video frame on the display device (i.e. display AR content in the perspective view - Fig. 2, 3, 4A, 4C; col. 10, Il. 8-35).  



Valli fails to disclose the three- dimensional representation generated by applying a texture map to a three-dimensional mesh representing a geometry of the remote physical environment, which Gruenke discloses (i.e. in a user’s augmented reality device – abstract –project a texture map to a 3D mesh of surface geometry – Para 110).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Gruenke’s  three- dimensional representation generated by applying a texture map generated from digital video frames depicting portions of the remote physical environment to a three-dimensional mesh representing a geometry of the remote physical environment with the method of Valli because utilizing a texture map applied to the mesh enables a geometric transformation to be applied to the texture map to convert coordinates between differing device coordinate systems, which provides improved alignment of a user device’s current view to the perspective of the scene (Gruenke, Para 10, 112, 115).  

Valli fails to disclose the texture map generated by blending partial texture maps associated with digital video frames depicting portions of the remote physical environment using a pyramid blending technique, which Hirota discloses (i.e. texture synthesis aligns texture – Para 4; using multi-layer texture UV map to combine texture segments associated with captures video content - Para 6, 36).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Hirota’s texture map generated by blending partial texture maps associated with digital video frames depicting portions of the remote physical environment using a pyramid blending technique with the method of Valli in view of Gruenke because using a multi-layer texture UV map produces a consistent texture in the video content to provide improved image visualization with unnoticeable texture seams (Hirota, Para 36).

Claim 3, Valli discloses the method as described in claim 2, further comprising determining overlaps between coverage of the three-dimensional mesh by the image capture device and coverages of the three-dimensional mesh by the image capture device that captured the digital video frames (i.e. determining overlaps/intersection of a device field of view and another capture device mesh/model - Fig. 4D, 4F; col. 10, ll. 40-59).  


Claim 5, Valli discloses the method as described in claim 2, wherein the image capture device that captured the digital video frames is an image capture device of a remote processing device (i.e. video stream captured from user terminal - Fig.4B; col. 9, Il.62-63; The local user prepares a 3D capture of the space/room - col.11, Il. 30-32).  



Claim 6, Valli discloses the method as described in claim 1, further comprising displaying a virtual object relative to the particular digital video frame on the display device (i.e. the remote user is permitted to augment the view - col.9, Il.62-65).  



Claim 7, Valli discloses the method as described in claim 6, wherein the virtual object and the particular digital video frame are displayed as a photorealistic composite (i.e. display combined AR image and 3Dmodel - Fig. 2, 3, 4A).  

 

Independent claim 10, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.

Villa fails to disclose generate partial texture maps for each frame of the digital video frames by applying color values to coordinates of a UV map, which Hirota discloses (i.e. colors from video content are associated with multiple layers of multi-layer UV map – Para 36).


Claims 11, 13-15, 18 and 20, the corresponding rationale as applied in the rejection of claims 3 and 5-7 apply herein.



Independent claim 16, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.

Claim 22, Valli discloses displaying a select video frame (Fig. 1). 

Gruenke discloses applying a texture map to a 3D mesh representing geometry (Para 110).

Valli in view of Gruenke fails to disclose the system as described in claim 10, wherein the UV map is a two-dimensional UV map generated based on the three-dimensional mesh, the UV map including two-dimensional coordinates for vertices of the three-dimensional mesh, which Hirota discloses (i.e. mesh includes geometric information including vertex positions and UV coordinates – Para 24; the UV map is a 3D shape in the 2D domain – Para 33; Fig. 3).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Hirota’s UV map is a two-dimensional UV map generated based on the three-dimensional mesh, the UV map including two-dimensional coordinates for vertices of the three-dimensional mesh with the method of Valli in view of Gruenke because using a 2D UV map provides accessible texture data that provides the benefit of using any conventional 2D inpainting technology to minimize texture seams (Hirota, Para 33). 





Claim 23, Valli discloses displaying a select video frame (Fig. 1).

Gruenke discloses applying a texture map to a 3D mesh representing geometry (Para 110).

Valli in view of Gruenke fails to disclose the system as described in claim 10, wherein the partial texture maps are generated by bilinearly interpolating pixel colors of the digital video frames and applying a result of the interpolation to the UV map, which Hirota discloses (i.e. combine texture segments using a weighted sum of colored layers of the multi layer texture UV map – Para 6 – to obtain a final texture – Fig. 5; Para 36).


It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Hirota’s partial texture maps generated by bilinearly interpolating pixel colors of the digital video frames and applying a result of the interpolation to the UV map with the method of Valli in view of Gruenke because summation of color in UV map layers provides the benefit of minimization of texture differences to provide unnoticeable texture seams (Hirota, Para 36).





Claims 2, 4, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seppo Valli et al., US 10,762,712 B2, and Matthew Gruenke, US 2018/0316877 A1 and in view of Yoichi Hirota, US 2018/0101978 A1 as applied to claims 1 and 16 above, and further in view of Ajay Gupta et al., US 2017/0142480 A1.

Claim 2, Valli discloses a remote user camera direction/perspective/field of view is correlated to the field of view of the user camera (Fig.4D,4F; col.10, Il.,42-57).

Gruenke discloses aligning user device current to the perspective of the scene (Para 10); comparing landmarks to determine matching landmarks to enable transformation of the camera coordinate system to the locations indicated in the user device coordinate system (Para 18, 19).

Valli fails to discloses the method as described in claim 1, further comprising comparing the orientation of the image capture device relative to the three- dimensional mesh with orientations of an image capture device that captured the digital video frames relative to the three-dimensional mesh, which Gupta discloses (i.e. capture video of 3D scene – Para 60; specify a preferred viewpoint - Para 3, 6, 25; selecting a camera angle that corresponds to the viewpoint to provide a view of an object – Para 8, 68).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Gupta’s comparing the orientation of the image capture device relative to the three- dimensional mesh with orientations of an image capture device that captured the digital video frames relative to the three-dimensional mesh with the method of Valli in view of Gruenke because use of device pose information enables matching of environment feature locations, which enables improvement of matching the scene perspective to the current user device pose.


Claim 4, Valli discloses cameras capture multiple views of the scene (Fig.3); the other user's information, e.g. coordinates/parameters, is correlated to the captured views to provide the appropriate perspective view (Fig.4C; col.10, Il.28-34). 

Gruenke discloses aligning user device current to the perspective of the scene (Para 10); comparing landmarks to determine matching landmarks to enable transformation of the camera coordinate system to the locations indicated in the user device coordinate system (Para 18, 19).

Valli fails to disclose the method as described in claim 2, further comprising determining a closest orientation of the orientations of the image capture device that captured the digital video frames relative to the three-dimensional mesh to the orientation of the image capture device relative to the three-dimensional mesh, which Gupta discloses (i.e. capture video of 3D scene – Para 60; specify a preferred viewpoint - Para 3, 6, 25; selecting a camera angle that corresponds to the viewpoint to provide a view of an object – Para 8, 68).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Gupta’s determining a closest orientation of the orientations of the image capture device that captured the digital video frames relative to the three-dimensional mesh to the orientation of the image capture device relative to the three-dimensional mesh with the method of Valli in view of Gruenke because use of device pose information enables matching of environment feature locations, which enables improvement of matching the scene perspective to the current user device pose.



Claims 17 and 19, the corresponding rationale as applied in the rejection of claims 2 and 4 apply herein.



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seppo Valli et al., US 10,762,712 B2, and Matthew Gruenke, US 2018/0316877 A1 and in view of Yoichi Hirota, US 2018/0101978 A1 as applied to claims 1 and 16 above, and further in view of Joseph Malia et al., US 2021/0097768 A1.


Claim 9, Valli discloses receiving an input request to display a select view of the environment (i.e. select region of interest – Fig. 1 “116”), as does Gruenke (abstract). 

Valli in view of Gruenke fails to disclose the method as described in claim 1, further comprising: receiving additional input data describing a request to display a complete view of the three-dimensional representation of the remote physical environment; displaying the complete view of the three-dimensional representation of the remote physical environment on the display device; and displaying an indication of a position and orientation of the processing device relative to the three-dimensional representation of the remote physical environment on the display device, which Malia disclose (i.e. displaying  a previously captured environment - abstract; Para 410; receive input switching the type of view of representations including a top down view- Para 358; Fig. 11Y; display a legend indicating camera location corresponding to the viewpoint – Para 356; Fig.11R).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to combine Malia’s receiving additional input data describing a request to display a complete view of the three-dimensional representation of the remote physical environment; displaying the complete view of the three-dimensional representation of the remote physical environment on the display device; and displaying an indication of a position and orientation of the computing device relative to the three-dimensional representation of the remote physical environment on the display device with the method of Valli in view of Gruenke because switching between different view representation provides the benefit of improved user control of the displayed perspective.  Thus, the combination yields predictable results.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619